 

EXHIBIT 10.3

 

MONSTER WORLDWIDE, INC.
RESTRICTED STOCK UNIT AGREEMENT

 

This agreement (the “Agreement”) made as of the        day of           , 20    
by and between MONSTER WORLDWIDE, INC., a Delaware corporation (the “Company”),
and                                            (the “Participant”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Company’s 1999 Long Term Incentive Plan, as amended
(the “Plan”), the Committee (as defined in the Plan) desires to award to the
Participant and the Participant desires to accept a grant of RSUs (as defined
below) upon the terms and conditions set forth in this Agreement and the Plan.

 

NOW, THEREFORE, the parties hereto agree as follows:

 


1.             GRANT OF RSUS.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT AND THE PLAN, THE COMMITTEE HEREBY GRANTS TO THE PARTICIPANT
               RSUS AS OF THE DATE OF THIS AGREEMENT (THE “GRANT DATE”). THE
RSUS SHALL VEST AND PAYMENT IN RESPECT OF SUCH RSUS SHALL BE MADE, IF AT ALL, IN
ACCORDANCE WITH SECTION 2 HEREOF.


 


2.             VESTING.


 

(A)           THE RSUS GRANTED TO THE PARTICIPANT SHALL VEST AND PAYMENT IN
RESPECT OF SUCH NUMBER OF RSUS SHALL BE MADE AS TO THE PERCENTAGE OF THE RSUS
INDICATED ON THE DATES SPECIFIED BELOW (EACH A “RSU VESTING DATE”), PROVIDED
THAT THE PARTICIPANT HAS REMAINED IN THE CONTINUOUS EMPLOYMENT OF THE COMPANY OR
ANY OF ITS AFFILIATES FROM THE GRANT DATE THROUGH AND INCLUDING EACH APPLICABLE
RSU VESTING DATE:

 

 


Date

 

Incremental Percentage
of Award Being Vested

 

 

 

 

 

 

 

 

 

 

 

Any fractional RSUs resulting from the strict application of the incremental
percentages set forth above will be disregarded and the actual number of RSUs
becoming vested on any specific RSU Vesting Date will cover only the full number
of RSUs determined by applying the relevant incremental percentage.

 

(B)           IN THE EVENT THAT DURING THE PERIOD OF THE PARTICIPANT’S
EMPLOYMENT WITH THE COMPANY OR ONE OF ITS AFFILIATES AFTER THE GRANT DATE:

 

(I)                                                              THE PARTICIPANT
DIES, OR

 

 

--------------------------------------------------------------------------------


 

 

(II)                                                           THE PARTICIPANT
INCURS A DISABILITY,

 

(SUCH EVENTS ARE COLLECTIVELY REFERRED TO AS “ACCELERATION EVENTS”), THEN ALL
OUTSTANDING UNVESTED RSUS SHALL IMMEDIATELY VEST AS OF THE DATE OF THE
APPLICABLE ACCELERATION EVENT, SUBJECT TO SECTION 2(D) BELOW.

 

(C)           IN THE EVENT THAT DURING THE PERIOD OF THE PARTICIPANT’S
EMPLOYMENT WITH THE COMPANY OR ONE OF ITS AFFILIATES AFTER THE GRANT DATE THERE
IS A CHANGE IN CONTROL, THEN ALL OUTSTANDING UNVESTED RSUS THAT HAVE NOT BEEN
FORFEITED PRIOR TO THE DATE OF SUCH CHANGE IN CONTROL SHALL VEST ON THE DATE OF
SUCH CHANGE IN CONTROL.  IN THE EVENT THAT THE CHANGE IN CONTROL OCCURS ON A
DATE PRIOR TO THE DATE THAT A PARTICIPANT IS DETERMINED TO BE DISABLED FOR
PURPOSES OF THE PLAN AND THIS AGREEMENT, BUT IN THE SOLE DETERMINATION OF THE
COMMITTEE, IT IS EXPECTED TO BE DETERMINED THAT THE PARTICIPANT IS DISABLED AT
THE END OF THE 9-MONTH PERIOD REFERRED TO IN SECTION 4(E) OF THIS AGREEMENT,
THEN ALL OF THE UNVESTED RSUS OF SUCH PARTICIPANT, TO THE EXTENT NOT PREVIOUSLY
FORFEITED, SHALL VEST UPON THE DATE OF THE CHANGE IN CONTROL.

 

(D)           IN THE EVENT THAT ANY CALENDAR DATE ON WHICH VESTING IS
PURPORTEDLY SCHEDULED PURSUANT TO THE TERMS OF SECTIONS 2(A), 2(B) OR 2(C) ABOVE
IS NOT A BUSINESS DAY (AS DEFINED BELOW), THE VESTING SHALL AUTOMATICALLY BE
DELAYED UNTIL THE FIRST BUSINESS DAY FOLLOWING THAT CALENDAR DATE.

 

(E)           ON OR AS SOON AS REASONABLY PRACTICABLE FOLLOWING THE APPLICABLE
RSU VESTING DATE (BUT IN NO EVENT LATER THAN THE END OF THE CALENDAR YEAR IN
WHICH SUCH DATE OCCURS), THE COMPANY SHALL DELIVER ONE SHARE OF COMMON STOCK
WITH RESPECT TO EACH WHOLE RSU THAT VESTS ON SUCH DATE, SUBJECT TO SECTIONS 3
AND 8 BELOW.  UPON SUCH DELIVERY, ALL OBLIGATIONS OF THE COMPANY WITH RESPECT TO
EACH SUCH RSU SHALL BE DEEMED SATISFIED IN FULL.

 


3.             CERTAIN CHANGES.


 

(A)           THE NUMBER AND CLASS OF SHARES OF COMMON STOCK WHICH ARE
DISTRIBUTABLE TO THE PARTICIPANT WITH RESPECT TO ANY RSU COVERED BY THIS
AGREEMENT SHALL BE ADJUSTED PROPORTIONATELY OR AS OTHERWISE APPROPRIATE TO
REFLECT ANY INCREASE OR DECREASE IN THE NUMBER OF ISSUED SHARES OF COMMON STOCK
RESULTING FROM A STOCK SPLIT, SPIN-OFF, SPLIT-OFF, SPLIT-UP, RECAPITALIZATION,
CAPITAL REORGANIZATION, RECLASSIFICATION OF SHARES OF COMMON STOCK, MERGER OR
CONSOLIDATION,  OR ANY LIKE CAPITAL ADJUSTMENT, OR THE PAYMENT OF ANY STOCK
DIVIDEND, AND/OR TO REFLECT A CHANGE IN THE CHARACTER OR CLASS OF SHARES COVERED
BY THE PLAN ARISING FROM A READJUSTMENT OR RECAPITALIZATION OF THE COMPANY’S
CAPITAL STOCK, IN EACH CASE AS DETERMINED BY THE COMMITTEE. CASH DIVIDENDS PAID
WITH RESPECT TO A SHARE OF COMMON STOCK SHALL BE CREDITED TO A DIVIDEND BOOK
ENTRY ACCOUNT WITH RESPECT TO EACH RSU HELD BY THE PARTICIPANT.  THE RIGHT OF
THE PARTICIPANT TO ACTUALLY RECEIVE ANY SUCH DIVIDEND, PAYMENT, ADJUSTMENT OR
CHANGE SHALL BE SUBJECT TO THE SAME RESTRICTIONS (INCLUDING, WITHOUT LIMITATION,
VESTING CONDITIONS) AS THE RSU TO WHICH THE DIVIDEND, PAYMENT, ADJUSTMENT OR
CHANGE RELATES.

 

(B)           IN THE EVENT OF ANY ADJUSTMENT IN THE NUMBER OF RSUS OR SHARES OF
COMMON STOCK COVERED BY THIS AGREEMENT PURSUANT TO ANY OF THE PROVISIONS OF THIS
AGREEMENT, ANY FRACTIONAL SHARES RESULTING FROM SUCH ADJUSTMENT WILL BE
DISREGARDED, AND THE RSUS OR SHARES OF COMMON STOCK, AS ADJUSTED, WILL COVER
ONLY THE NUMBER OF FULL SHARES RESULTING FROM THE ADJUSTMENT.

 

 

 

2

--------------------------------------------------------------------------------


 

 


4.             CERTAIN DEFINITIONS.


 

(A)           “AFFILIATE” MEANS AN AFFILIATE OF THE COMPANY WITHIN THE MEANING
OF RULE 405 UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”).

 

(B)           “BUSINESS DAY” MEANS A DATE ON WHICH COMMERCIAL BANKS IN NEW YORK,
NEW YORK ARE OPEN FOR GENERAL BUSINESS.

 

(C)           “CHANGE IN CONTROL” HAS THE MEANING GIVEN TO SUCH TERM IN THE
PLAN.

 

(D)           “COMMON STOCK” MEANS A SHARE OF COMMON STOCK, $.001 PAR VALUE, OF
THE COMPANY.

 

(E)           “DISABILITY” OR “DISABLED” MEANS, NOTWITHSTANDING ANY DEFINITION
IN THE PLAN, THAT, IN THE DETERMINATION OF THE COMMITTEE, THE PARTICIPANT IS
BOTH (I) UNABLE TO ENGAGE IN ANY SUBSTANTIAL GAINFUL ACTIVITY BY REASON OF ANY
MEDICALLY DETERMINABLE PHYSICAL OR MENTAL IMPAIRMENT WHICH CAN BE EXPECTED TO
RESULT IN DEATH OR CAN BE EXPECTED TO LAST FOR A CONTINUOUS PERIOD OF NOT LESS
THAN 12 MONTHS AND (II) (X) IN CASE THE PARTICIPANT IS ELIGIBLE FOR THE LONG
TERM DISABILITY PROGRAM OFFERED TO UNITED STATES-BASED EMPLOYEES BY THE COMPANY
OR ITS AFFILIATES, THE PARTICIPANT HAS ACTUALLY RECEIVED LONG TERM DISABILITY
BENEFITS FOR NO LESS THAN 9 MONTHS OR (Y) IN CASE THE PARTICIPANT IS NOT
ELIGIBLE FOR SUCH LONG TERM DISABILITY PROGRAM SOLELY BY VIRTUE OF NOT BEING
BASED IN THE UNITED STATES, THE PARTICIPANT WOULD HAVE BEEN ELIGIBLE TO RECEIVE
LONG TERM DISABILITY BENEFITS FOR NO LESS THAN 9 MONTHS BUT FOR THE PARTICIPANT
NOT BEING BASED IN THE UNITED STATES. FOR PURPOSES OF SECTION 2(B) ABOVE, IT IS
UNDERSTOOD THAT THE DISABILITY SHALL BE DEEMED TO BE INCURRED ON THE LAST DAY OF
THE 9-MONTH PERIOD CONTEMPLATED IN CLAUSE (II) OF THE IMMEDIATELY PRECEDING
SENTENCE. IN THE EVENT THE PARTICIPANT HAS MET THE CONDITION SET FORTH IN CLAUSE
(I) OF THE FIRST SENTENCE OF THIS DEFINITION BUT DOES NOT SATISFY THE CONDITION
SET FORTH IN CLAUSE (II) OF THIS DEFINITION SOLELY BY REASON OF THE
PARTICIPANT’S DEATH, THEN THE PROVISIONS OF SUCH CLAUSE (II) SHALL BE DEEMED TO
HAVE BEEN SATISFIED AND FOR PURPOSES OF SECTION 2(B) ABOVE THE DISABILITY SHALL
BE DEEMED TO BE INCURRED ON THE DATE OF SUCH DEATH.

 

(F)            “RSU” MEANS A RESTRICTED STOCK UNIT, WHICH IS A UNIT OF
MEASUREMENT EQUIVALENT TO ONE SHARE OF COMMON STOCK BUT WITH NONE OF THE
ATTENDANT RIGHTS OF A STOCKHOLDER OF A SHARE OF COMMON STOCK, INCLUDING THE
RIGHT TO VOTE (IF ANY).

 


5.             NO EMPLOYMENT RIGHTS; TERMINATION OF EMPLOYMENT.  NOTHING IN THIS
AGREEMENT SHALL GIVE THE PARTICIPANT ANY RIGHT TO CONTINUE IN THE EMPLOYMENT OF
THE COMPANY OR ANY AFFILIATE, OR TO INTERFERE IN ANY WAY WITH THE RIGHT OF THE
COMPANY OR ANY AFFILIATE TO TERMINATE THE EMPLOYMENT OF THE PARTICIPANT.  EXCEPT
AS OTHERWISE EXPRESSLY PROVIDED IN SECTIONS 2(B) AND 2(C) HEREOF, RSUS THAT ARE
NOT VESTED AS OF THE DATE THE PARTICIPANT’S EMPLOYMENT WITH THE COMPANY AND ITS
AFFILIATES TERMINATES OR CEASES FOR ANY REASON OR NO REASON, WHETHER VOLUNTARY
OR INVOLUNTARY (INCLUDING, WITHOUT LIMITATION, TERMINATION OR CESSATION OF
EMPLOYMENT WITH OR WITHOUT CAUSE OR ARISING OUT OF OR IN CONNECTION WITH A
REDUCTION IN FORCE, SALE OR SHUTDOWN OF CERTAIN OPERATIONS, OR OTHERWISE), SHALL
IMMEDIATELY AND AUTOMATICALLY TERMINATE AND BE FORFEITED IN THEIR ENTIRETY,
PROVIDED, HOWEVER, THAT ONLY FOR PURPOSES OF THIS AGREEMENT THE PARTICIPANT’S
EMPLOYMENT SHALL NOT BE DEEMED TERMINATED SOLELY BY VIRTUE OF THE PARTICIPANT’S
VOLUNTARY CESSATION OF EMPLOYMENT IN CIRCUMSTANCES THAT THE COMMITTEE DETERMINES
ARE REASONABLY LIKELY TO RESULT IN A DISABILITY FOR SO LONG AS THE COMMITTEE
DETERMINES THAT THE PARTICIPANT CONTINUES TO


 

 

 

3

--------------------------------------------------------------------------------


 

 


SATISFY THE CONDITIONS THAT WOULD ULTIMATELY LEAD TO THE COMMITTEE’S
DETERMINATION THAT THE PARTICIPANT HAS INCURRED A DISABILITY.


 


6.             PLAN PROVISIONS.  THE PROVISIONS OF THE PLAN SHALL GOVERN, AND IF
OR TO THE EXTENT THAT THERE ARE INCONSISTENCIES BETWEEN THOSE PROVISIONS AND THE
PROVISIONS HEREOF, THE PROVISIONS OF THE PLAN SHALL GOVERN. THE PARTICIPANT
ACKNOWLEDGES RECEIPT OF A COPY OF THE PLAN PRIOR TO THE EXECUTION OF THIS
AGREEMENT. WITHOUT LIMITING THE FOREGOING, IN NO EVENT SHALL THE PARTICIPANT BE
ENTITLED TO ANY SHARES OF COMMON STOCK HEREUNDER TO THE EXTENT THAT THE ISSUANCE
OR GRANT OF SUCH SHARES WOULD BE IN VIOLATION OF THE LIMITATIONS SPECIFIED IN
SECTION 4(B) OF THE PLAN.


 


7.             ADMINISTRATION.  THE COMMITTEE WILL HAVE FULL POWER AND AUTHORITY
TO INTERPRET AND APPLY THE PROVISIONS OF THIS AGREEMENT AND ACT ON BEHALF OF THE
COMPANY AND THE BOARD OF DIRECTORS OF THE COMPANY IN CONNECTION WITH THIS
AGREEMENT, AND THE DECISION OF THE COMMITTEE AS TO ANY MATTER ARISING UNDER THIS
AGREEMENT SHALL BE FINAL, BINDING AND CONCLUSIVE.  SUCH POWER AND AUTHORITY MAY
BE DELEGATED, TO THE EXTENT NOT PROHIBITED BY THE PLAN, TO ONE OR MORE MEMBERS
OF THE COMMITTEE OR ANY OTHER PERSON OR PERSONS DESIGNATED BY THE COMMITTEE.


 


8.             WITHHOLDING. IN THE EVENT THAT PRIOR TO ANY APPLICABLE RSU
VESTING DATE HEREUNDER THE PARTICIPANT HAS NOT PROVIDED THE COMPANY WITH WRITTEN
NOTICE (THE “PAYMENT NOTICE”) AT LEAST FIVE (5) BUSINESS DAYS PRIOR TO THAT RSU
VESTING DATE TO THE EFFECT THAT THE PARTICIPANT WILL PROVIDE THE COMPANY PAYMENT
OF THE AMOUNT, IF ANY, DEEMED NECESSARY BY THE COMPANY IN ITS REASONABLE
DISCRETION TO ENABLE THE COMPANY AND ITS AFFILIATES TO SATISFY THE MINIMUM
FEDERAL, FOREIGN OR OTHER TAX WITHHOLDING OR SIMILAR OBLIGATIONS OF THE COMPANY
AND ITS AFFILIATES WITH RESPECT TO THE SHARES OF COMMON STOCK (AND/OR ANY OTHER
ITEMS WHICH MAY BE DISTRIBUTABLE TO THE PARTICIPANT ON THE RSU VESTING DATE
PURSUANT TO SECTION 3 HEREOF), OR IN THE EVENT THE PARTICIPANT PROVIDES THE
PAYMENT NOTICE BUT DOES NOT DELIVER PAYMENT OF THE APPROPRIATE AMOUNT TO THE
COMPANY ON THE RSU VESTING DATE, THEN THE COMPANY SHALL SATISFY THE MINIMUM
FEDERAL, FOREIGN OR OTHER TAX WITHHOLDING OR SIMILAR OBLIGATION OF THE COMPANY
AND ITS AFFILIATES WITH RESPECT TO SUCH VESTING BY WITHHOLDING THE NUMBER OF
SHARES OF COMMON STOCK ON AND VALUED AS OF THE APPLICABLE RSU VESTING DATE
(AND/OR OTHER ITEMS WHICH MAY BE DISTRIBUTABLE TO THE PARTICIPANT ON THE RSU
VESTING DATE PURSUANT TO SECTION 3 HEREOF) SUFFICIENT TO SATISFY SUCH MINIMUM
WITHHOLDING AND OTHER OBLIGATIONS.


 


9.             NOTICES. ALL NOTICES OR OTHER COMMUNICATIONS TO BE GIVEN OR
DELIVERED IN CONNECTION WITH THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE
DEEMED TO HAVE BEEN PROPERLY SERVED IF DELIVERED PERSONALLY, BY COURIER, OR BY
CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED AND FIRST CLASS POSTAGE
PREPAID, IN THE CASE OF NOTICES TO THE COMPANY, TO THE ATTENTION OF DIRECTOR OF
HUMAN RESOURCES, AT THE COMPANY’S OFFICES AT 5 CLOCK TOWER PLACE, SUITE 500,
MAYNARD, MA 01754 AND IN THE CASE OF NOTICES TO THE PARTICIPANT, TO THE
PARTICIPANT’S LAST KNOWN ADDRESS (AS NOTED IN THE PARTICIPANT’S PERSONNEL FILE)
OR SUCH OTHER ADDRESSES AS THE RECIPIENT PARTY HAS SPECIFIED BY PRIOR WRITTEN
NOTICE TO THE SENDING PARTY. ALL SUCH NOTICES AND COMMUNICATIONS SHALL BE DEEMED
RECEIVED UPON THE ACTUAL DELIVERY THEREOF IN ACCORDANCE WITH THE FOREGOING.


 


10.           BINDING EFFECT; HEADINGS; STATUS.  THIS AGREEMENT SHALL BE BINDING
UPON AND SHALL INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND PERMITTED ASSIGNS.  THE SUBJECT HEADINGS OF SECTIONS ARE INCLUDED
FOR THE PURPOSE OF CONVENIENCE ONLY AND SHALL NOT AFFECT THE CONSTRUCTION OR
INTERPRETATION OF ANY OF THE PROVISIONS OF THIS AGREEMENT.  THE PARTICIPANT’S
RIGHTS UNDER THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, RIGHTS TO RSUS,
SHALL AT ALL TIMES THAT SUCH RIGHTS EXIST REPRESENT A GENERAL OBLIGATION OF THE
COMPANY. THE PARTICIPANT


 

 

 

4

--------------------------------------------------------------------------------


 

 


SHALL BE A GENERAL CREDITOR OF THE COMPANY WITH RESPECT THERETO AND SHALL NOT
HAVE A SECURED OR PREFERRED POSITION WITH RESPECT THERETO. NOTHING IN THIS
AGREEMENT OR THE PLAN SHALL BE DEEMED TO CREATE AN ESCROW, TRUST, CUSTODIAL
ACCOUNT OR FIDUCIARY RELATIONSHIP OF ANY KIND.


 


11.           NON-ASSIGNABILITY, ETC.  THE PARTICIPANT’S RIGHTS UNDER THIS
AGREEMENT, INCLUDING, WITHOUT LIMITATION, RIGHTS TO RSUS, ARE NOT ASSIGNABLE OR
TRANSFERABLE EXCEPT UPON THE PARTICIPANT’S DEATH TO A BENEFICIARY DESIGNATED BY
THE PARTICIPANT IN A WRITTEN BENEFICIARY DESIGNATION FILED WITH THE COMPANY OR,
IF NO DULY DESIGNATED BENEFICIARY SHALL SURVIVE THE PARTICIPANT, PURSUANT TO THE
PARTICIPANT’S WILL AND/OR BY THE LAWS OF DESCENT AND DISTRIBUTION. ANY AND ALL
SUCH RIGHTS SHALL NOT BE SUBJECT TO ANTICIPATION, ALIENATION, SALE, TRANSFER,
ENCUMBRANCE EXCEPT AS OTHERWISE EXPRESSLY PERMITTED HEREIN.


 


12.           SECURITIES LAWS; INSIDER TRADING. THE COMMITTEE MAY FROM TIME TO
TIME IMPOSE ANY CONDITIONS ON THE RSUS AND SHARES OF COMMON STOCK AS IT DEEMS
NECESSARY OR ADVISABLE TO ENSURE THAT THE PLAN, THIS AGREEMENT AND THE ISSUANCE
AND RESALE OR ANY SECURITIES COMPLY WITH ALL APPLICABLE SECURITIES LAWS,
INCLUDING WITHOUT LIMITATION RULE 16B-3 UNDER THE EXCHANGE ACT AND THE
SECURITIES ACT. SUCH CONDITIONS MAY INCLUDE, AMONG OTHER THINGS, THE REQUIREMENT
THAT CERTIFICATES FOR SHARES OF COMMON STOCK TO BE ISSUED TO THE PARTICIPANT
HEREUNDER CONTAIN A RESTRICTIVE LEGEND IN SUCH FORM AND SUBSTANCE AS MAY BE
DETERMINED BY THE COMMITTEE. WITHOUT LIMITING THE FOREGOING, IT IS UNDERSTOOD
THAT AFFILIATES OF THE COMPANY MAY RESELL COMMON STOCK ONLY PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, PURSUANT TO RULE 144
UNDER THE SECURITIES ACT, OR PURSUANT TO ANOTHER EXEMPTION FROM REGISTRATION
UNDER THE SECURITIES ACT. THE PARTICIPANT UNDERSTANDS AND AGREES THAT ANY AND
ALL TRANSACTIONS INVOLVING SHARES OF COMMON STOCK OR OTHER SECURITIES OF THE
COMPANY MUST COMPLY WITH APPLICABLE LAWS, RULES, REGULATIONS AND POLICIES,
INCLUDING BUT NOT LIMITED TO THE COMPANY’S POLICY REGARDING INSIDER TRADING,
WHICH POLICY, AMONG OTHER THINGS, PROHIBITS TRANSACTIONS INVOLVING SHARES OF
COMMON STOCK OR OTHER SECURITIES OF THE COMPANY BY INDIVIDUALS WHO HAVE MATERIAL
NON-PUBLIC INFORMATION RELATING TO THE COMPANY.


 


13.           MECHANICS; APPLICABLE LAW; ENTIRE AGREEMENT.  THIS AGREEMENT SHALL
BECOME VALID AND BINDING ON THE PARTIES WHEN ACCEPTED BY THE PARTICIPANT VIA THE
WEBSITE OPERATED BY THE THIRD PARTY ADMINISTERING THE COMPANY’S EQUITY AWARDS
PROGRAMS (CURRENTLY CHARLES SCHWAB) (THE “ADMINISTRATOR”).  THE COMPANY MAY
CONDITION THE DELIVERY OF SHARES OF COMMON STOCK TO THE PARTICIPANT WITH RESPECT
TO ANY VESTED RSUS UPON THE PARTICIPANT OPENING A BROKERAGE ACCOUNT WITH THE
ADMINISTRATOR.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK (OTHER THAN THE CONFLICT OF LAWS
PROVISIONS THEREOF).  THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT BETWEEN
THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND CONTROLS AND
SUPERSEDES ANY PRIOR UNDERSTANDINGS, AGREEMENTS OR REPRESENTATIONS BY OR BETWEEN
THE PARTIES, WRITTEN OR ORAL WITH RESPECT TO ITS SUBJECT MATTER, INCLUDING BUT
NOT LIMITED TO THE PROVISIONS OF ANY AND ALL EMPLOYMENT AGREEMENTS AND OFFER
LETTERS (SUCH AS TERMS PROVIDING FOR ACCELERATION OR OTHER ENHANCEMENT TO
RESTRICTED STOCK OR OTHER EQUITY INTERESTS IN THE EVENT OF THE OCCURRENCE OF
SPECIFIED EVENTS), EXCEPT AND ONLY TO THE EXTENT OF ANY OBLIGATIONS OF THE
COMPANY OR ITS AFFILIATES RELATING TO SECTION 280G OF THE INTERNAL REVENUE CODE
OF 1986, AS AMENDED, AND MAY NOT BE MODIFIED EXCEPT BY WRITTEN INSTRUMENT
EXECUTED BY THE PARTIES.  THE PARTICIPANT HAS NOT RELIED ON ANY REPRESENTATION
NOT SET FORTH IN THIS AGREEMENT.

 

 

 

 

5

--------------------------------------------------------------------------------